
	
		I
		112th CONGRESS
		1st Session
		H. R. 3601
		IN THE HOUSE OF REPRESENTATIVES
		
			December 7, 2011
			Mr. Kingston (for
			 himself and Mr. Farenthold) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title III of the Social Security Act to require
		  a substance abuse risk assessment and targeted drug testing as a condition for
		  the receipt of unemployment benefits, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ensuring Quality in the Unemployment
			 Insurance Program (EQUIP) Act.
		2.Drug screening
			 made a condition of benefit receipt
			(a)In
			 generalSection 303 of the
			 Social Security Act (42 U.S.C. 503) is amended by adding at the end the
			 following:
				
					(l)(1)For purposes of
				subsection (a), the State law (as defined in section 205 of the Federal-State
				Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note)) of a
				State shall provide the following:
							(A)No regular compensation may be paid to
				an applicant for such compensation with respect to a benefit year unless,
				before the receipt of any such compensation—
								(i)the applicant has completed a
				substance abuse risk assessment for such benefit year; and
								(ii)subject to subparagraph (B), if the State
				determines based on the results of such assessment that the applicant is a
				high-risk applicant, not later than 1 week after the results of the assessment
				are determined, the applicant tests negative for controlled substances.
								(B)If a high-risk applicant tests
				positive for any controlled substance—
								(i)if such test result is the first
				positive test result for such applicant in the benefit year—
									(I)no regular compensation may be paid to
				such applicant for a period of 30 days beginning on the date that such test
				result is determined; and
									(II)no regular compensation may be paid to
				such applicant during the remainder of such benefit year unless the applicant
				tests negative for controlled substances at the end of such period;
									(ii)if such test result is not the first
				positive test result for such applicant in the benefit year, no regular
				compensation may be paid to such applicant during the remainder of such benefit
				year.
								(C)A
				high-risk applicant receiving benefits with respect to a benefit year shall be
				subject to testing for controlled substances by the State at any time during
				the benefit year, with limited notice provided to the applicant of such
				testing.
							(D)A high-risk applicant who is tested
				for controlled substances under—
								(i)subparagraph (A) or (C) shall be
				responsible for the cost of such test if the individual tests positive for any
				such substance; and
								(ii)subparagraph (B)(i)(II) shall be
				responsible for the cost of such test.
								(2)For purposes of this
				subsection—
							(A)the term benefit year
				means the benefit year as defined in the applicable State law;
							(B)the term controlled
				substance—
								(i)means a drug or other substance
				selected by the State to be included in drug testing under this subsection;
				and
								(ii)does not include any drug or other
				substance used by the applicant pursuant to a valid prescription or as
				otherwise authorized by law;
								(C)the term high-risk
				applicant, with respect to a benefit year, means an individual who is
				determined by the State to have a high risk of substance abuse based on the
				results of a substance abuse risk assessment administered under paragraph
				(1)(A)(i); and
							(D)the term substance abuse risk
				assessment means a screening instrument, approved by the Director of
				the National Institutes of Health, designed to determine whether an individual
				has a high risk of substance
				abuse.
							.
			(b)No merit
			 staffing requirementsSection
			 303(a)(1) of the Social Security Act (42 U.S.C. 503(a)(1)) shall not be
			 construed in such a manner as to apply the merit staffing requirements in
			 section 900.603 of title 5, Code of Federal Regulations, as in effect on
			 October 1, 2011, to the implementation of section 303(l) of such Act (as
			 amended by subsection (a)).
			(c)Funding for
			 substance abuse testing
				(1)Funding from
			 IPABSection 1899A(m) of the Social Security Act is
			 amended—
					(A)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking to the Board to
			 carry and inserting for the purposes of carrying out section
			 303(l), and, if any funds remain in the fiscal year involved, for the Board for
			 the purpose of carrying; and
					(B)by striking paragraph (2).
					(2)Funding from the
			 CO-OP programSection 1322(g)
			 of the Patient Protection and Affordable Care Act is amended by striking
			 to carry out this section. and inserting to carry out
			 section 303(l) of the Social Security Act, to the extent funds are necessary to
			 carry out such section after the application of section 1899A(m)(1) of such
			 Act..
				(d)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendment made
			 by subsection (a) shall take effect on the date that is 180 days after the date
			 of the enactment of this Act.
				(2)Delay permitted
			 if legislation pendingIf a State applies to the Secretary of
			 Labor to delay implementation of the requirements of section 303(l) of the
			 Social Security Act (42 U.S.C. 503(l)) on the grounds that legislation to
			 implement such requirements is pending in the State legislature on the date
			 that is 180 days after the date of the enactment of this Act, the Secretary
			 shall not refuse certification for payment to the State under section 302 of
			 such Act solely on the basis of the failure of the State to implement such
			 requirements before such date.
				
